Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/24/2022 have been fully considered but they are not persuasive.
In Remarks, pp. 11-13, Applicant contends: 
As can be seen, the claim as a whole recites the "practical application" in at least one or more ways, namely: 
First, to "improve the functioning of [an] other technology" (MPEP §2106.05(a)) - e.g., a conversational system, i.e., a "chatbot" which is able to match transactions to indirect utterances (which have no direct analogue in the knowledge base that contains the transaction); and 
Second, by being "applied with [a] particular machine (except for a generic computer)" (MPEP §2106.05(b)), the "machine" in this case being a conversation system that interoperates with other specific systems (see new claim 21) to execute a desired transaction.

Examiner’s response:
The examiner understands the applicant’s assertion above.
However, it appears that each processing step is just applying the abstract idea to a general field of endeavor. In addition, the improvement is just to the abstract idea, but improvements to technology or technical field are not necessarily reflected in the claim. Thus, the claim does not integrate the judicial exception into a practical application, and the claim does not amount to significantly more than the judicial exception. 
Therefore, the applicant’s arguments are not convincing.

In Remarks, pp. 13-16, Applicant contends: 
Yeh fails to teach or suggest "mapping a first set of predicates and terms from the first logical form to a first subgraph in a knowledge graph, wherein a transaction represented by a second set of predicates and terms in a second logical form is mapped to a second subgraph in the knowledge graph". The first logical form represents the indirect utterance as created by the parser. Instead, as Yeh teaches the indirect utterance cannot be directly mapped to the knowledge graph, Yeh incorporates the indirect utterance into an "augmented" model of the user goal and it is the augmented model rather than the logical form of the indirect utterance itself which is mapped to a subgraph in the knowledge graph. 

Examiner’s response:
The examiner understands the applicant’s assertion “the first utterance is a direct utterance, i.e. "I want to buy a computer", with a subgraph of the knowledge graph to derive the user goal model… the subsequent indirect utterance "I need 512 MB of memory" to form the "augmented" model of the user's goal”.
However, Yeh just says “the links (both direct and indirect) between these utterances” to indicate the link type between utterances. In addition, an utterance (e.g., “I want to buy a new laptop”) among multiple utterances can be interpreted as an indirect utterance based on Yeh [sec(s) 1] “implicit knowledge in an utterance” and “the user’s desire is split across multiple utterances”, since the user’s actual desire can be split across multiple utterances or may come up in later utterances.

The relevant claim limitation(s) appear(s) to be 
mapping a first set of predicates and terms from the first logical form to a first subgraph in a knowledge graph 
wherein a transaction represented by a second set of predicates and terms in a second logical form is mapped to a second subgraph in the knowledge graph;

As noted in the rejections, Yeh teaches 
(Yeh, [fig(s) 1, 3, 5-6] “Subgraphs that match L1 are shown in bold along with the match score.” [sec(s) 1] “Calo is a system being developed as an intelligent personal office assistant. It is intended to be a platform for the integration of system components from various fields of AI such as: speech understanding, dialog interpretation, knowledge representation and reasoning, machine learning, planning and action, physical awareness, and cyber awareness. One of the evaluation tasks of Calo is to engage its user in a speech-based dialog to elicit the user’s desire for Calo to assist in performing an action. An example is for Calo to help its user buy a computer. … 1. The user makes an utterance 2. The dialog understanding system produces a logical form of the utterance” 3. The dialog system engages the knowledge-based reasoner to help interpret the utterance as a desire for system action 4. The KB reasoner establishes a match between the logical form and existing structures in the KB, establishing a model of the utterance as expressing a new desire”; e.g., “produces a logical form of the utterance” and “establishes a match between the logical form and existing structures in the KB” along with fig 3 may read on “mapping a first set of predicates and terms from the first logical form to a first subgraph in a knowledge graph”. In addition, e.g., 
    PNG
    media_image1.png
    145
    345
    media_image1.png
    Greyscale
and the “Buy” node of fig 3 may read on “a transaction represented by a second set of predicates and terms in a second logical form is mapped to a second subgraph”. 
Examiner notes that p. 6 of the Instant Specification describe(s) “a "transaction" is any operation on data carried out by a computer system, including a natural language response to a user query. As used in the present disclosure, a "user goal" is often a transaction with a computer system, but also includes an informational presentation of available transactions and actions which may also comprise user input to the system.”
Regarding the meaning of predicates, please refer to a Wikipedia page (attached), https://en.wikipedia.org/w/index.php?title=Predicate_(grammar)&oldid=821271180)

In other words, Yeh teaches an intelligent agent which understands user utterances and matches them against structures in a rich knowledge base. In addition, subsequent utterances are used to modify a user goal model of prior utterances to create an augmented user goal model. When a user makes an utterance, the dialog understanding system produces a logical form of the utterance and matches between the logical form and knowledge base structures (i.e. “mapping a first set of predicates and terms from the first logical form to a first subgraph in a knowledge graph”, cf. “produces a logical form of the utterance” and “establishes a match between the logical form and existing structures in the KB” along with fig 3). In addition, another logical form comprising a set of predicates and terms may represent a transaction (e.g., “Buy”) and the transaction is mapped to a subgraph of the knowledge base structures (i.e. “a transaction represented by a second set of predicates and terms in a second logical form is mapped to a second subgraph in the knowledge graph”, cf. 
    PNG
    media_image1.png
    145
    345
    media_image1.png
    Greyscale
 and “Buy” node of the ontology as shown in fig 3).

Therefore, the applicant’s arguments are not convincing.

In Remarks, pp. 13-16, Applicant contends: 
Second, Yeh fails to teach or suggest "searching for a path in the knowledge graph between the first subgraph and the second subgraph while transforming the first logical form using the node and edge labels along the path to generate an intermediate logical form". Yeh is silent on the notion of a path between a first subgraph representing the indirect utterance and a second subgraph representing the transaction. The section of Yeh which the Examiner has cited for this recited limitation discusses how the initial logical model for the first utterance is built. There is no mention in this section of a "path" between the two subgraphs or using the node and edge labels to generate an intermediate logical form. Later, in section "3.2. Relate Utterance" does generate a new augmented model from an existing model, however, Yeh uses a different method to do so. Generating the elaborated or augmented user goal model from additional utterances is explained in FI Gs. 4-6 of Yeh. 

Examiner’s response:
The relevant claim limitation(s) appear(s) to be 
searching for a path in the knowledge graph between the first subgraph and the second subgraph while transforming the first logical form using the node and edge labels along the path to generate an intermediate logical form;

As noted in the rejections, Yeh teaches 
(Yeh, [fig(s) 1, 5-6] [fig(s) 3] “Subgraphs that match L1 are shown in bold along with the match score” [sec(s) 1] “Calo is a system being developed as an intelligent personal office assistant. It is intended to be a platform for the integration of system components from various fields of AI such as: speech understanding, dialog interpretation, knowledge representation and reasoning, machine learning, planning and action, physical awareness, and cyber awareness. One of the evaluation tasks of Calo is to engage its user in a speech-based dialog to elicit the user’s desire for Calo to assist in performing an action. An example is for Calo to help its user buy a computer. … 1. The user makes an utterance 2. The dialog understanding system produces a logical form of the utterance” [sec(s) 3] “To reduce the search space, EstablishModel considers only those concepts that are either referenced in the logical form or have an immediate subclass that is referenced in the logical form.”; e.g., the bottom of fig 3 may read on “generate an intermediate logical form”. In addition, e.g., “Event”, “Get” and “Buy” may read on “path”.)

In other words, Yeh teaches an intelligent agent which understands user utterances and matches them against structures in a rich knowledge base. In addition, subsequent utterances are used to modify a user goal model of prior utterances to create an augmented user goal model. The intelligent agent searches for a path in the knowledge graph between two subgraphs, e.g., from the Get node to the Buy node (i.e. “searching for a path in the knowledge graph between the first subgraph and the second subgraph”, cf. “Subgraphs that match L1 are shown in bold along with the match score” along with fig 3, and “EstablishModel matches the logical form of the first utterance (we’ll call L1) with an ontology”). In addition, the system transforms the initial logical form to have an intermediate logical form (i.e. “generate an intermediate logical form”, cf. the bottom of fig 3) using node and edge labels (i.e. “using the node and edge labels”, cf. e.g., “instrument” and “money”).

Therefore, the applicant’s arguments are not convincing.

In Remarks, pp. 13-16, Applicant contends: 
Third, Yeh fails to teach "performing a system action which completes at least part of the transaction if a graph structure of the intermediate logical form matches the second graph structure of the second logical form of the transaction above a threshold, since Yeh does not teach creating the intermediate logical form by the method required by the preceding element. 

Examiner’s response:
Please see Examiner’s response of (c).
Therefore, the applicant’s arguments are not convincing.

In Remarks, p. 17, Applicant contends: 
For example, claims 2, 13 and 16 recite "wherein the path in the knowledge graph is determined by activation of nodes and edges in the knowledge graph from a result of processing prior dialogue". The Examiner suggests that Yeh teaches searching for the path between the first and second subgraph. For the reasons discussed above, this is incorrect. He acknowledges that Yeh fails to teach that the path is selected based on activation of nodes and edges in the knowledge graph from processing prior dialogue. He suggests that Lynch provides the missing teaching. While Lynch does teach that prior user/system interactions can be used as part of the training and that the action manager can be used to select a path between the speechlets (speech segments), it is silent on using the activation of nodes and edges to select the path between subgraphs, wherein the path is used to modify the first logical form. 

Examiner’s response:
The relevant claim limitation(s) appear(s) to be 
the path in the knowledge graph is determined by activation of nodes and edges in the knowledge graph from a result of processing prior dialogue;

As noted in the rejections, Yeh teaches 
(Yeh, [fig(s) 1, 3, 5-6] [sec(s) 1] “Calo is a system being developed as an intelligent personal office assistant. It is intended to be a platform for the integration of system components from various fields of AI such as: speech understanding, dialog interpretation, knowledge representation and reasoning, machine learning, planning and action, physical awareness, and cyber awareness. One of the evaluation tasks of Calo is to engage its user in a speech-based dialog to elicit the user’s desire for Calo to assist in performing an action. An example is for Calo to help its user buy a computer. … 1. The user makes an utterance 2. The dialog understanding system produces a logical form of the utterance” [sec(s) 3] “To reduce the search space, EstablishModel considers only those concepts that are either referenced in the logical form or have an immediate subclass that is referenced in the logical form. … Subgraphs that match L1 are shown in bold along with the match score”; e.g., “Event”, “Get” and “Buy” may read on “path”.)

and, Lynch teaches
(Lynch, [fig(s) 9-10] [col 19, ln 48– col 22, ln 46] “The training may also incorporate the current usage history 906, which may include data regarding the current ongoing session of the user's interaction with the system. For example, if a session of an interaction between the user and the system includes the training example operation, it may also include other operations between the user and the system such as an ongoing spoken dialog, interactions by a user with a screen of a device, interactions with a user on another related device (such as a screen on a different device from a screen capture device), or the like.” [col 24, ln 35– col 26, ln 41] “the system may receive process an utterance of "get me a dinner reservation" differently for different users. In one aspect, the goal of the action manager 275 (for example using the action manager model 975) may be to select a path among speechlets to execute the first action in a way that maximizes what the system expects to be the user's satisfaction as relates to the user and the user's history. In the examples of FIG. 13, the system may have obtained date/time data and partysize data like the example of FIG. 12 (either in the utterance or using other data associated with the user) but the system may need to obtain the name of a restaurant in order to complete the reservation action.”; e.g., “training” along with “dialog” and/or “interactions” may read on “result of processing [prior] dialogue”. In addition, e.g., “Best Path” in fig 13 may read on “path” as well. Note that Yeh teaches “the path in the knowledge graph is determined by activation of nodes and edges in the knowledge graph from a result of processing [prior] dialogue”.)

In other words, Yeh teaches an intelligent agent which understands user utterances and matches them against structures in a rich knowledge base. In addition, subsequent utterances are used to modify a user goal model of prior utterances to create an augmented user goal model. The intelligent agent searches for a path in the knowledge graph between two subgraphs, e.g., from the Get node to the Buy node, based on nodes and edges by processing a dialogue (i.e. “path in the knowledge graph is determined by activation of nodes and edges in the knowledge graph from a result of processing [prior] dialogue”, cf. “Subgraphs that match L1 are shown in bold along with the match score” along with fig 3, and “EstablishModel matches the logical form of the first utterance (we’ll call L1) with an ontology”, and e.g., “instrument” and “money”, Note that the bracketed claim language, “[prior]”, indicates that it has not been taught by Yeh but it is taught by Lynch afterwards.). In addition, Lynch teaches handling a sequence of speeches in response to a user utterance based on prior dialogue history (i.e. “from a result of processing prior dialogue”, cf. “The training may also incorporate the current usage history 906, which may include data regarding the current ongoing session of the user's interaction with the system” and “dialog”).

Therefore, the applicant’s arguments are not convincing.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: it appears that “the second graph structure of the second logical form of the transaction” in line 14 should read “a second graph structure of the second logical form of the transaction” or something else. Appropriate correction is required. In addition, claim(s) 12, 15 is/are objected to for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5, 7-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 recite(s) the limitation “the transaction if a graph structure of the intermediate logical form matches the second graph structure of the second logical form of the transaction” in the last limitation. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a transaction” in line 2 and line 8, respectively. However, it is not clear if “the transaction” indicates “a transaction” in line 2 or “a transaction” in line 8. It appears that “a transaction” in line 2 may need to be changed to “a particular transaction” or something else. For the purposes of examination, “the transaction” is interpreted as indicating “a transaction” in line 8. In addition, claim(s) 5, 12, 14-15, 18 is/are rejected for the same reason. Furthermore, claim(s) 9, 21 is/are rejected for the same reason, and for the purposes of examination, “the transaction” is interpreted as “another transaction” for claim(s) 9, 21.
Claim(s) 17 recite(s) the limitation “the goal” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “a goal” is used.
Claim(s) 17 recite(s) the limitation “the user utterance” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “a user utterance” is used.
Claim(s) 1, 5, 9, 12, 14-15, 17-18, 21 each recite(s) limitations that raise issues of indefiniteness as set forth above, and dependent claims 2-4, 7-8, 10-11, 13, 16, 19-20 are rejected at least based on their direct and/or indirect dependency from independent claims. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.

Step 2A Prong 1: 
The limitations of 
“receiving an indirect utterance from a user as an input to a conversational system; 
parsing the indirect utterance to a first logical form; 
mapping a first set of predicates and terms from the first logical form to a first subgraph in a knowledge graph wherein a transaction represented by a second set of predicates and terms in a second logical form is mapped to a second subgraph in the knowledge graph;  
10searching for a path in the knowledge graph between the first subgraph and the second subgraph while transforming the first logical form using the node and edge labels along the path to generate an intermediate logical form; and 
performing a system action which completes at least part of the transaction if a graph structure of the intermediate logical form matches the second graph structure of the second logical form of the transaction above a threshold.”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “receiving”, “system”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “receiving”, “system” languages, the limitations in the context of this claim encompass the user mentally thinking with a physical aid (e.g., pencil and paper) of getting an utterance; analyzing the utterance to a structured form; associating the words of the structured form with a first part of a graph, and associating the words of another structured form of another utterance with a second part of the graph; checking for a path from the first part to the second part of the graph while getting a temporary structured form; performing an action if they are matched well enough.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional elements – the act of receiving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of receiving data is recited at a high-level of generality (i.e., as a generic act of receiving performing a generic act function of receiving data) such that it amounts no more than a mere act to apply the exception using a generic act of receiving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
In particular, the claim recites an additional element – using a system to process data. The system in each step is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving/transmitting data amounts to no more than a mere act to apply the exception using a generic act of receiving/transmitting. A mere act to apply an exception using a generic act of receiving/transmitting cannot provide an inventive concept. The claim is not patent eligible.
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claim(s) 12, 15 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 2
Claim 2 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by deciding a path based on prior dialogues, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 13, 16 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 3
Claim 3 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by searching a path in the knowledge graph based on a relation, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 4
Claim 4 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by generating a user goal using a speech act rule, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 5
Claim 5 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by adding a disposition operation for a matching, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 14, 18 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 7
Claim 7 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by decomposing predicates into tokens for a knowledge graph, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 8
Claim 8 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by generating a system response based on a transaction stored from a previous part of a dialogue, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 19 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 9
Claim 9 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by generating a system response based on transactions stored from a previous part of a dialogue, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 10
Claim 10 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by identifying an indirect utterance by using intent classification, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 20 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 11
Claim 11 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by identifying an indirect utterance as one of speech act classes, which also does not add significantly more or provide a specific application of the judicial exception.

Regarding claim 21
Claim 21 is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by a command sent from the conversational system to a back-end system, which also does not add significantly more or provide a specific application of the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7-9, 12, 14-15, 18-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Matching Utterances to Rich Knowledge Structures to Acquire a Model of the Speaker’s Goal) in view of Zhai et al. (US 2018/0039696 A1) 

Regarding claim 1
Yeh teaches 
A method for establishing a logical connection between an indirect utterance and a transaction comprising: 

receiving an indirect utterance from a user as an input to a conversational system; 
(Yeh, [fig(s) 1, 3, 5-6] [sec(s) 1] “Calo is a system being developed as an intelligent personal office assistant. It is intended to be a platform for the integration of system components from various fields of AI such as: speech understanding, dialog interpretation, knowledge representation and reasoning, machine learning, planning and action, physical awareness, and cyber awareness. One of the evaluation tasks of Calo is to engage its user in a speech-based dialog to elicit the user’s desire for Calo to assist in performing an action. An example is for Calo to help its user buy a computer. … ● implicit knowledge in an utterance (needed for reasoning) is often missing from the logical form. ● the user’s desire is split across multiple utterances, so the links (both direct and indirect) between these utterances are missing from the logical forms.”; e.g., “implicit knowledge in an utterance” along with “user’s desire is split across multiple utterances” read(s) on “indirect utterance”.)

parsing the indirect utterance to a first logical form; 
(Yeh, [fig(s) 1, 3, 5-6] [sec(s) 1] “Calo is a system being developed as an intelligent personal office assistant. It is intended to be a platform for the integration of system components from various fields of AI such as: speech understanding, dialog interpretation, knowledge representation and reasoning, machine learning, planning and action, physical awareness, and cyber awareness. One of the evaluation tasks of Calo is to engage its user in a speech-based dialog to elicit the user’s desire for Calo to assist in performing an action. An example is for Calo to help its user buy a computer. … 1. The user makes an utterance 2. The dialog understanding system produces a logical form of the utterance”;)

mapping a first set of predicates and terms from the first logical form to a first subgraph in a knowledge graph
wherein a transaction represented by a second set of predicates and terms in a second logical form is mapped to a second subgraph in the knowledge graph;
(Yeh, [fig(s) 1, 3, 5-6] “Subgraphs that match L1 are shown in bold along with the match score.” [sec(s) 1] “Calo is a system being developed as an intelligent personal office assistant. It is intended to be a platform for the integration of system components from various fields of AI such as: speech understanding, dialog interpretation, knowledge representation and reasoning, machine learning, planning and action, physical awareness, and cyber awareness. One of the evaluation tasks of Calo is to engage its user in a speech-based dialog to elicit the user’s desire for Calo to assist in performing an action. An example is for Calo to help its user buy a computer. … 1. The user makes an utterance 2. The dialog understanding system produces a logical form of the utterance” 3. The dialog system engages the knowledge-based reasoner to help interpret the utterance as a desire for system action 4. The KB reasoner establishes a match between the logical form and existing structures in the KB, establishing a model of the utterance as expressing a new desire”; e.g., “produces a logical form of the utterance” and “establishes a match between the logical form and existing structures in the KB” along with fig 3 may read on “mapping a first set of predicates and terms from the first logical form to a first subgraph in a knowledge graph”. In addition, e.g., 
    PNG
    media_image1.png
    145
    345
    media_image1.png
    Greyscale
and the “Buy” node of fig 3 may read on “a transaction represented by a second set of predicates and terms in a second logical form is mapped to a second subgraph”. 
Examiner notes that p. 6 of the Instant Specification describe(s) “a "transaction" is any operation on data carried out by a computer system, including a natural language response to a user query. As used in the present disclosure, a "user goal" is often a transaction with a computer system, but also includes an informational presentation of available transactions and actions which may also comprise user input to the system.”
Regarding the meaning of predicates, please refer to a Wikipedia page (attached), https://en.wikipedia.org/w/index.php?title=Predicate_(grammar)&oldid=821271180)

searching for a path in the knowledge graph between the first subgraph and the second subgraph while transforming the first logical form using the node and edge labels along the path to generate an intermediate logical form; and 
(Yeh, [fig(s) 1, 5-6] [fig(s) 3] “Subgraphs that match L1 are shown in bold along with the match score” [sec(s) 1] “Calo is a system being developed as an intelligent personal office assistant. It is intended to be a platform for the integration of system components from various fields of AI such as: speech understanding, dialog interpretation, knowledge representation and reasoning, machine learning, planning and action, physical awareness, and cyber awareness. One of the evaluation tasks of Calo is to engage its user in a speech-based dialog to elicit the user’s desire for Calo to assist in performing an action. An example is for Calo to help its user buy a computer. … 1. The user makes an utterance 2. The dialog understanding system produces a logical form of the utterance” [sec(s) 3] “To reduce the search space, EstablishModel considers only those concepts that are either referenced in the logical form or have an immediate subclass that is referenced in the logical form.”; e.g., the bottom of fig 3 may read on “generate an intermediate logical form”. In addition, e.g., “Event”, “Get” and “Buy” may read on “path”.)

(Note: Hereinafter, if a limitation has brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

performing a system action which completes at least part of the transaction if a graph structure of the intermediate logical form [matches] the second graph structure of the second logical form of the transaction [above a threshold].
(Yeh, [fig(s) 1, 3, 5-6] [sec(s) 1] “An example is for Calo to help its user buy a computer. … 1. The user makes an utterance 2. The dialog understanding system produces a logical form of the utterance. … 7. Once the dialog manager and KB reasoner determine that the model of the user’s desire is complete, a request is passed to a task manager to perform the desired action” [sec(s) 3] “Selecting the bridging concept can become intractable for large ontologies, but several methods can be used to reduce the search space. One method is to only consider a representation as a possible bridge if it includes concepts also referenced in both the logical form and the current model. Another method is to set a minimum match threshold for the bridging concept, and terminate the search when a representation meeting this threshold is found.”; e.g., “request is passed to a task manager to perform the desired action” may read on “performing a system action which completes at least part of the transaction”.)

	However, Yeh does not appear to distinctly disclose:
performing a system action which completes at least part of the transaction if a graph structure of the intermediate logical form [matches] the second graph structure of the second logical form of the transaction [above a threshold].

(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they are taught by the current prior art reference, while the one or more non-underlined claim languages indicate that they have been taught already by one or more previous art references.)

	Zhai teaches
performing a system action which completes at least part of the transaction if a graph structure of the intermediate logical form matches the second graph structure of the second logical form of the transaction above a threshold.
(Zhai, [fig(s) 1-4] [par(s) 27-51] “Sub-graph correlation module 140 can determine a candidate entity in knowledge graph 160 that is similar to the data source topic entity of the data source sub-graph. Subgraph correlation module 140 can then identify a sub-graph of knowledge graph 160 that contains relationships from the candidate entity in the knowledge graph 160 to other entities in the knowledge graph 160, and the other entities pointed to by the relationships from the candidate entity in the knowledge graph 160. … If the similarity score between the data source sub-graph and the candidate entity sub-graph of the knowledge graph is greater than a high threshold, then the update knowledge graph module 155 can merge the data source sub-graph with the knowledge graph 160. If the similarity score is lower than a low threshold, then the data source sub-graph can be discarded. Otherwise, the data source sub-graph can be processed manually be one or more people using the manual processing interface 150.”; Note that Yeh teaches “performing a system action which completes at least part of the transaction if a graph structure of the intermediate logical form [matches] the second graph structure of the second logical form of the transaction [above a threshold].”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Knowledge graph system of Yeh with the graph matching based on a threshold of Zhai. 
Doing so would lead to enhancing and reinforcing a knowledge graph by avoiding duplication and avoiding erroneous addition to the knowledge graph.
(Zhai, [pars 2-3] “When adding to a knowledge graph, it is important to avoid duplication and to avoid erroneous addition to the knowledge graph. Thus, knowledge graphs are frequently maintained manually, by a person, or team of people.” [par(s) 16-27] “FIG. 1A is a block diagram illustrating an online system 100 that can enhance and reinforce a knowledge graph, according to an embodiment of the invention.”)

Regarding claim 4
The combination of Yeh, Zhai teaches claim 1.

Yeh further teaches 
a user goal is generated using a speech act rule.
(Yeh, [fig(s) 1, 3, 5-6] “Subgraphs that match L1 are shown in bold along with the match score.” [sec(s) 1] “Calo is a system being developed as an intelligent personal office assistant. It is intended to be a platform for the integration of system components from various fields of AI such as: speech understanding, dialog interpretation, knowledge representation and reasoning, machine learning, planning and action, physical awareness, and cyber awareness. One of the evaluation tasks of Calo is to engage its user in a speech-based dialog to elicit the user’s desire for Calo to assist in performing an action. An example is for Calo to help its user buy a computer. … 1. The user makes an utterance 2. The dialog understanding system produces a logical form of the utterance” 3. The dialog system engages the knowledge-based reasoner to help interpret the utterance as a desire for system action 4. The KB reasoner establishes a match between the logical form and existing structures in the KB, establishing a model of the utterance as expressing a new desire” [sec(s) 3] “’Calo’s dialog system tracks topic shifts in the dialog and builds a semantic model of the user’s goal. Its KB reasoner supports this task with two functions that use the semantic matcher described in Section 2. EstablishModel is invoked when a new topic is introduced in the dialog. RelateUtterance is invoked to augment an existing goal model with the logical form of a subsequent utterance. The logical forms and model of the user’s goal are conceptual graphs.”; e.g., “establishing a model of the utterance as expressing a new desire” and “tracks topic shifts in the dialog and builds a semantic model of the user’s goal” along with “EstablishModel” and “RelateUtterance” may read on “user goal is generated using a speech act rule”.)

Regarding claim 5
The combination of Yeh, Zhai teaches claim 1.

matching the graph structure of the intermediate logical form to the second graph structure of the second logical form of the transaction includes (see the rejections of claim 1)

Zhai further teaches 
adding a disposition operation.
(Zhai, [fig(s) 1-4] [par(s) 27-51] “Sub-graph correlation module 140 can determine a candidate entity in knowledge graph 160 that is similar to the data source topic entity of the data source sub-graph. Subgraph correlation module 140 can then identify a sub-graph of knowledge graph 160 that contains relationships from the candidate entity in the knowledge graph 160 to other entities in the knowledge graph 160, and the other entities pointed to by the relationships from the candidate entity in the knowledge graph 160. … a similarity score, S, can be computed as: S=a*entity similarity+b*edge similarity+c*context similarity, wherein a, b, and c are weighting constants. … If the similarity score between the data source sub-graph and the candidate entity sub-graph of the knowledge graph is greater than a high threshold, then the update knowledge graph module 155 can merge the data source sub-graph with the knowledge graph 160. If the similarity score is lower than a low threshold, then the data source sub-graph can be discarded. Otherwise, the data source sub-graph can be processed manually be one or more people using the manual processing interface 150.”; e.g., “a*entity similarity+b*edge similarity+c*context similarity” may read on “disposition operation”.)

The combination of Yeh, Zhai is combinable with Zhai for the same rationale as set forth above with respect to claim 1.

Regarding claim 7
The combination of Yeh, Zhai teaches claim 1.

Yeh further teaches 
decomposing the predicates of the first logical form into tokens that are linked to a knowledge graph.
(Yeh, [fig(s) 3, 5-6] [sec(s) 1] “7. Once the dialog manager and KB reasoner determine that the model of the user’s desire is complete, a request is passed to a task manager to perform the desired action” [sec(s) 3] “Calo’s dialog system tracks topic shifts in the dialog and builds a semantic model of the user’s goal. Its KB reasoner supports this task with two functions that use the semantic matcher described in Section 2. EstablishModel is invoked when a new topic is introduced in the dialog. RelateUtterance is invoked to augment an existing goal model with the logical form of a subsequent utterance. The logical forms and model of the user’s goal are conceptual graphs… I want to buy a computer with monitor. I want to get a large monitor. Order it today.”; e.g., “want to buy a computer with monitor” may read on “predicates”. Regarding the meaning of predicates, please refer to a Wikipedia page (attached), https://en.wikipedia.org/w/index.php?title=Predicate_(grammar)&oldid=821271180. In addition, e.g., “want to buy a computer with monitor” along with 
    PNG
    media_image2.png
    213
    743
    media_image2.png
    Greyscale
 may read on “predicates of the first logical form” since the logical form represents the utterance and “want to buy a computer with monitor” indicates predicates of the utterance of the logical form. Furthermore, e.g., “want to buy a computer with monitor” along with 
    PNG
    media_image2.png
    213
    743
    media_image2.png
    Greyscale
 may also read on “decomposing the predicates of the first logical form into tokens” since “want to buy a computer with monitor” is tokenized into tokens.)

Regarding claim 8
The combination of Yeh, Zhai teaches claim 1.

Yeh further teaches 
the system action comprises a system response based on a transaction stored from a previous part of a dialogue between the user and the conversational system.
(Yeh, [fig(s) 3, 5-6] [sec(s) 1] “5. Interpretations of subsequent utterances (within the same topic) are given to the KB reasoner to be related to the current model of the user’s desire (so as to elaborate this model) 6. If there is a shift in topic or user pause, the dialog system takes initiative to elicit from the user any extra information (as identified by the KB reasoner’s knowledge of the model) required to perform the desired action 7. Once the dialog manager and KB reasoner determine that the model of the user’s desire is complete, a request is passed to a task manager to perform the desired action” [sec(s) 3] “Calo’s dialog system tracks topic shifts in the dialog and builds a semantic model of the user’s goal. Its KB reasoner supports this task with two functions that use the semantic matcher described in Section 2. EstablishModel is invoked when a new topic is introduced in the dialog. RelateUtterance is invoked to augment an existing goal model with the logical form of a subsequent utterance. The logical forms and model of the user’s goal are conceptual graphs… I want to buy a computer with monitor. I want to get a large monitor. Order it today.”; e.g., “tracks topic shifts in the dialog and builds a semantic model of the user’s goal” along with “If there is a shift in topic or user pause, the dialog system takes initiative to elicit from the user any extra information” may read on “transaction stored from a previous part of a dialogue between the user and the conversational system”.  
Examiner notes that p. 6 of the Instant Specification describe(s) “a "transaction" is any operation on data carried out by a computer system, including a natural language response to a user query. As used in the present disclosure, a "user goal" is often a transaction with a computer system, but also includes an informational presentation of available transactions and actions which may also comprise user input to the system.”)

Regarding claim 9
The combination of Yeh, Zhai teaches claim 8.

Yeh further teaches 
the system response is based on both the transaction which [matches] the intermediate logical form and the transaction stored from a previous part of the dialogue.
(Yeh, [fig(s) 1, 3, 5-6] [sec(s) 1] “An example is for Calo to help its user buy a computer. … 1. The user makes an utterance 2. The dialog understanding system produces a logical form of the utterance. … 7. Once the dialog manager and KB reasoner determine that the model of the user’s desire is complete, a request is passed to a task manager to perform the desired action” [sec(s) 3] “Calo’s dialog system tracks topic shifts in the dialog and builds a semantic model of the user’s goal. Its KB reasoner supports this task with two functions that use the semantic matcher described in Section 2. EstablishModel is invoked when a new topic is introduced in the dialog. RelateUtterance is invoked to augment an existing goal model with the logical form of a subsequent utterance. The logical forms and model of the user’s goal are conceptual graphs… I want to buy a computer with monitor. I want to get a large monitor. Order it today. … Selecting the bridging concept can become intractable for large ontologies, but several methods can be used to reduce the search space. One method is to only consider a representation as a possible bridge if it includes concepts also referenced in both the logical form and the current model. Another method is to set a minimum match threshold for the bridging concept, and terminate the search when a representation meeting this threshold is found.”; e.g., “tracks topic shifts in the dialog and builds a semantic model of the user’s goal” along with “If there is a shift in topic or user pause, the dialog system takes initiative to elicit from the user any extra information” may read on “transaction stored from a previous part of the dialogue”.)

	Zhai further teaches 
the system response is based on both the transaction which matches the intermediate logical form and the transaction stored from a previous part of the dialogue 
(Zhai, [fig(s) 1-4] [par(s) 27-51] “Sub-graph correlation module 140 can determine a candidate entity in knowledge graph 160 that is similar to the data source topic entity of the data source sub-graph. Subgraph correlation module 140 can then identify a sub-graph of knowledge graph 160 that contains relationships from the candidate entity in the knowledge graph 160 to other entities in the knowledge graph 160, and the other entities pointed to by the relationships from the candidate entity in the knowledge graph 160. … If the similarity score between the data source sub-graph and the candidate entity sub-graph of the knowledge graph is greater than a high threshold, then the update knowledge graph module 155 can merge the data source sub-graph with the knowledge graph 160. If the similarity score is lower than a low threshold, then the data source sub-graph can be discarded. Otherwise, the data source sub-graph can be processed manually be one or more people using the manual processing interface 150.”; Note that Yeh teaches “the system response is based on both the transaction which [matches] the intermediate logical form and the transaction stored from a previous part of the dialogue”)

The combination of Yeh, Zhai is combinable with Zhai for the same rationale as set forth above with respect to claim 1.

Regarding claim 12
The claim is an apparatus claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. Note that Zhai teaches a processor and memory (fig 6).

Regarding claim 14
The claim is an apparatus claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 15
The claim is a computer readable medium claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. Note that Zhai teaches a processor and computer readable medium (fig 6).

Regarding claim 18
The claim is a computer readable medium claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 19
The claim is a computer readable medium claim corresponding to the method claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 21
The combination of Yeh, Zhai teaches claim 1.

Yeh further teaches 
the system action is a command [sent from] the conversational system [to a back-end system] to perform processing for the transaction.
(Yeh, [fig(s) 1, 3, 5-6] [sec(s) 1] “An example is for Calo to help its user buy a computer. … 1. The user makes an utterance 2. The dialog understanding system produces a logical form of the utterance. … 7. Once the dialog manager and KB reasoner determine that the model of the user’s desire is complete, a request is passed to a task manager to perform the desired action” [sec(s) 3] “Selecting the bridging concept can become intractable for large ontologies, but several methods can be used to reduce the search space. One method is to only consider a representation as a possible bridge if it includes concepts also referenced in both the logical form and the current model. Another method is to set a minimum match threshold for the bridging concept, and terminate the search when a representation meeting this threshold is found.”; e.g., “request is passed to a task manager to perform the desired action” may read on “transaction”.)

Zhai further teaches 
the system action is a command sent from the conversational system to a back-end system to perform processing for the transaction.
(Zhai, [fig(s) 1] “Client Device” and “Server” [par(s) 16-26] “Server 104 may be any kind of server or clusters of servers, such as Web or cloud servers, application servers, backend servers, or a combination thereof. In one embodiment, server 104 includes, but is not limited to, an online knowledge graph system 115. Online knowledge graph system 115 can include search engine 110, web crawler 120, translation module 125, entity extraction module 130, subgraph generation module 135, sub-graph correlation module 140, similarity scoring module 145, manual processing interface 150, update knowledge graph module 155, and knowledge graph 160. Server 104 further includes an interface (not shown) to allow a client such as client devices 101-102 to access resources or services provided by server 104. The interface may include a Web interface, an application programming interface (API), and/or a command line interface (CLI). For example, a client user application 111 of user device 101, may send a search query to server 104 and the search query is received by search engine 110 via an interface over network 103. In response to the search query, search engine 110 extracts one or more keywords from the search query, the keywords representing topics in the knowledge graph 160.”; Note that Yeh teaches “the system action is a command [sent from] the conversational system [to a back-end system] to perform processing for the transaction.”)

	The combination of Yeh, Zhai is combinable with Zhai for the same rationale as set forth above with respect to claim 1.

Claim(s) 2-3, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Matching Utterances to Rich Knowledge Structures to Acquire a Model of the Speaker’s Goal) in view of Zhai et al. (US 2018/0039696 A1) further in view of Lynch et al. (US 10,475,451 B1)

Regarding claim 2
The combination of Yeh, Zhai teaches claim 1.

Yeh further teaches 
the path in the knowledge graph is determined by activation of nodes and edges in the knowledge graph from a result of processing [prior] dialogue.
(Yeh, [fig(s) 1, 3, 5-6] [sec(s) 1] “Calo is a system being developed as an intelligent personal office assistant. It is intended to be a platform for the integration of system components from various fields of AI such as: speech understanding, dialog interpretation, knowledge representation and reasoning, machine learning, planning and action, physical awareness, and cyber awareness. One of the evaluation tasks of Calo is to engage its user in a speech-based dialog to elicit the user’s desire for Calo to assist in performing an action. An example is for Calo to help its user buy a computer. … 1. The user makes an utterance 2. The dialog understanding system produces a logical form of the utterance” [sec(s) 3] “To reduce the search space, EstablishModel considers only those concepts that are either referenced in the logical form or have an immediate subclass that is referenced in the logical form. … Subgraphs that match L1 are shown in bold along with the match score”; e.g., “Event”, “Get” and “Buy” may read on “path”.)

However, the combination of Yeh, Zhai does not appear to distinctly disclose:
the path in the knowledge graph is determined by activation of nodes and edges in the knowledge graph from a result of processing [prior] dialogue.

Lynch teaches
the path in the knowledge graph is determined by activation of nodes and edges in the knowledge graph from a result of processing prior dialogue.
(Lynch, [fig(s) 9-10] [col 19, ln 48– col 22, ln 46] “The training may also incorporate the current usage history 906, which may include data regarding the current ongoing session of the user's interaction with the system. For example, if a session of an interaction between the user and the system includes the training example operation, it may also include other operations between the user and the system such as an ongoing spoken dialog, interactions by a user with a screen of a device, interactions with a user on another related device (such as a screen on a different device from a screen capture device), or the like.” [col 24, ln 35– col 26, ln 41] “the system may receive process an utterance of "get me a dinner reservation" differently for different users. In one aspect, the goal of the action manager 275 (for example using the action manager model 975) may be to select a path among speechlets to execute the first action in a way that maximizes what the system expects to be the user's satisfaction as relates to the user and the user's history. In the examples of FIG. 13, the system may have obtained date/time data and partysize data like the example of FIG. 12 (either in the utterance or using other data associated with the user) but the system may need to obtain the name of a restaurant in order to complete the reservation action.”; e.g., “training” along with “dialog” and/or “interactions” may read on “result of processing [prior] dialogue”. In addition, e.g., “Best Path” in fig 13 may read on “path” as well. Note that Yeh teaches “the path in the knowledge graph is determined by activation of nodes and edges in the knowledge graph from a result of processing [prior] dialogue”.)
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knowledge graph system of Yeh, Zhai with the prior dialogue of Lynch. 
Doing so would lead to improving human-computer interactions based on natural language understanding processing techniques and user intent identification.
(Lynch, [cols 1-2] “Speech processing may be used by computers, hand-held 20 devices, telephone computer systems, kiosks, and a wide variety of other devices to improve human-computer interactions. … a system to accurately capture audio data for general utterances, be able to process the audio data to determine the user's intent, identify an appropriate executable action for that intent, and select the appropriate component for handling that action to ultimately correctly execute the user's intent and obtain the desired result, in a relatively short amount of time ( e.g., a few seconds or less) from when the user starts speaking to a device in communication with or otherwise comprised in the system.”)

Regarding claim 3
The combination of Yeh, Zhai, Lynch teaches claim 2.

Yeh further teaches 
the path in the knowledge graph includes at least one of a synonym relation, is-a-relation, an N-gram similarity relationship, a relation from a database, or a relation derived through an inference from an ontology.
(Yeh, [fig(s) 2] [sec(s) 3] “where taxdist is the minimum number of steps between two concepts (or relations) in our ontology. The best match is joined [16] – i.e. merged – with the logical form to obtain an initial model of the user. … This leaves Get and Buy which are matched with L1. Buy matches L1 with a score of 0.493 because jL1j is 7, and in our ontology, taxdist(Artifact; Computer) = 3, taxdist(Entity; Bob) = 4, and taxdist is 0 for the other 3 matched nodes. Get matches L1 also, but its match score is 0.421. This is because taxdist(Get; Buy) = 1 and the other matched nodes have the same taxonomic distance as before. Since Buy is the better match, it is joined with L1 to obtain an initial model of Bob’s goal to buy a computer (as shown in the bottom of Figure 3). This match also detects additional information not in the utterance – i.e. Money is the instrument of a Buy.”;)

Regarding claim 13
The claim is an apparatus claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 16
The claim is a computer readable medium claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Matching Utterances to Rich Knowledge Structures to Acquire a Model of the Speaker’s Goal) in view of Zhai et al. (US 2018/0039696 A1) further in view of Lee et al. (US 2019/0019509 A1)

Regarding claim 10
The combination of Yeh, Zhai teaches claim 1.

However, the combination of Yeh, Zhai does not appear to distinctly disclose:
the utterance is identified as an indirect utterance by using intent classification.

Lee teaches
the utterance is identified as an indirect utterance by using intent classification.
(Lee, [fig(s) 6] [par(s) 11-15] “Accordingly, an aspect of the present disclosure is to provide a voice data processing method for, although an expression (e.g., an explicit expression or a direct expression) for explicitly requesting to perform a task is not included in text data obtained by converting voice data obtained in response to an utterance input of a user into a text format, when there is another expression (e.g., an inexplicit expression or an indirect expression) mapped to the expression, performing the task and a system for supporting the same” [par(s) 129-141] “the utterance classification module 270 may determine (or classify) whether the at least one extracted expression is an explicit expression (or a direct expression) or an inexplicit expression (or an indirect expression). According to an embodiment, the explicit expression may include an expression of explicitly requesting to perform a task. For example, the explicit expression may include an essential element (e.g., a domain, intent, or the like) utilizable to perform the task. For example, the explicit expression may include an identifier of an executable application, instructions configured to execute a function (or an action) of the application, or the like. The inexplicit expression may include an expression except for the explicit expression. For example, the inexplicit expression may include an additional element (e.g., parameter information) used while the task is performed or an unnecessary element (e.g., an exclamation or the like) irrespective of performing the task.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knowledge graph system of Yeh, Zhai with the utterance identification using intent classification of Lee. 
Doing so would lead to performing a task effectively using an inexplicit expression or an indirect expression even though an expression (e.g., an explicit expression or a direct expression) for explicitly requesting to perform a task is not included in text data.
(Lee, [fig(s) 6] [par(s) 11-15] “Accordingly, an aspect of the present disclosure is to provide a voice data processing method for, although an expression (e.g., an explicit expression or a direct expression) for explicitly requesting to perform a task is not included in text data obtained by converting voice data obtained in response to an utterance input of a user into a text format, when there is another expression (e.g., an inexplicit expression or an indirect expression) mapped to the expression, performing the task and a system for supporting the same.”;)

Regarding claim 20
The claim is a computer readable medium claim corresponding to the method claim 10, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Matching Utterances to Rich Knowledge Structures to Acquire a Model of the Speaker’s Goal) in view of Zhai et al. (US 2018/0039696 A1) further in view of Lee et al. (US 2019/0019509 A1) further in view of FERNANDEZ et al. (US 2017/0161372 A1)

Regarding claim 11
The combination of Yeh, Zhai teaches claim 1.

However, the combination of Yeh, Zhai does not appear to distinctly disclose:
the utterance identified as an indirect utterance is in a speech act classification selected from the group consisting of an accept response, an acknowledgement, a social nicety, a rhetorical question, an open-ended question, a reject response and an uncertain response.

Lee teaches
the indirect utterance is in a speech act classification [selected from the group consisting of an accept response, an acknowledgement, a social nicety, a rhetorical question, an open-ended question, a reject response and an uncertain response]. 
(Lee, [fig(s) 6] [par(s) 11-15] “Accordingly, an aspect of the present disclosure is to provide a voice data processing method for, although an expression (e.g., an explicit expression or a direct expression) for explicitly requesting to perform a task is not included in text data obtained by converting voice data obtained in response to an utterance input of a user into a text format, when there is another expression (e.g., an inexplicit expression or an indirect expression) mapped to the expression, performing the task and a system for supporting the same” [par(s) 129-141] “the utterance classification module 270 may determine (or classify) whether the at least one extracted expression is an explicit expression (or a direct expression) or an inexplicit expression (or an indirect expression). According to an embodiment, the explicit expression may include an expression of explicitly requesting to perform a task. For example, the explicit expression may include an essential element (e.g., a domain, intent, or the like) utilizable to perform the task. For example, the explicit expression may include an identifier of an executable application, instructions configured to execute a function (or an action) of the application, or the like. The inexplicit expression may include an expression except for the explicit expression. For example, the inexplicit expression may include an additional element (e.g., parameter information) used while the task is performed or an unnecessary element (e.g., an exclamation or the like) irrespective of performing the task.”;)

The combination of Yeh, Zhai is combinable with Lee for the same rationale as set forth above with respect to claim 10.

However, the combination of Yeh, Zhai, Lee does not appear to distinctly disclose:
the indirect utterance is in a speech act classification [selected from the group consisting of an accept response, an acknowledgement, a social nicety, a rhetorical question, an open-ended question, a reject response and an uncertain response].

FERNANDEZ teaches
the indirect utterance is in a speech act classification selected from the group consisting of an accept response, an acknowledgement, a social nicety, a rhetorical question, an open-ended question, a reject response and an uncertain response. 
(FERNANDEZ, [fig(s) 2-4] [par(s) 73-87] “The questions classifier module 210 works in conjunction with the speech act classifier module 208 by further categorizing speech acts identified as questions (e.g., information requests) into particular types of questions. The questions classifier module 210 has two main purposes: (1) identify questions in emails that need to be answered by a user when responding to email conversations; and (2) provide fine-grained information about the nature of sentences to the conversational email summarizer in order to allow for more advanced post-processing rules that select relevant sentences to be included in email summaries. … Open-ended questions are labeled “qo” by the questions classifier module 210. An example open-ended question may ask “how about you?”“qo” is meant to address the kind of questions which place few if any syntactic constraints on the form of the answer. … (7) Rhetorical questions are labeled “qh” by the questions classifier module 210. … A support vector machine (SVM) classifier is a machine learning classifier used to learn the distinction among the eight different types of questions”; The examiner notes that this claim is a kind of Markush-type and the groups “rhetorical question” and/or “open-ended question” are elected. Note that Lee teaches “the indirect utterance is in a speech act classification [selected from the group consisting of an accept response, an acknowledgement, a social nicety, a rhetorical question, an open-ended question, a reject response and an uncertain response]”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knowledge graph system of Yeh, Zhai, Lee with the speech act classification of FERNANDEZ. 
Doing so would lead to identifying how several sentences or expressions of multiple sentiments are connected together for the purpose of creating a coherent summary of a collection of several sentences over time.
(FERNANDEZ, [fig(s) 2-4] [par(s) 2-4] “Conventional natural language processing techniques, however, inadequately leverage the coherence of a discourse. While natural language processing may accurately interpret one or two sentences strung together, conventional techniques are unable to identify how several sentences or expressions of multiple sentiments are connected together for the purpose of creating a coherent summary of a collection of several sentences over time. Such as a sequence of emails in an email chain over a period of time. Aspects of the disclosed invention address such short comings.”)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Matching Utterances to Rich Knowledge Structures to Acquire a Model of the Speaker’s Goal) in view of Zhai et al. (US 2018/0039696 A1) further in view of Periorellis et al. (US 2018/0090141 A1)

Regarding claim 17
The combination of Yeh, Zhai teaches claim 15.

However, the combination of Yeh, Zhai does not appear to distinctly disclose:
the goal is not connected due to a parse including a negation from the user utterance.

Periorellis teaches
the goal is not connected due to a parse including a negation from the user utterance.
(Periorellis, [fig(s) 2, 5] [par(s) 23-29] “Flow engine 200 includes language understanding/utterance processor 202. Language undemanding/utterance processor 202 provides language tools that allow flow engine 200 to determine the structure of an utterance. This determination of structure includes spelling and grammar evaluation, part of speech (POS) tagging, stemming, dependency trees, etc. Language understanding/utterance processor 202 performs the initial analysis of a sentence for flow engine 200. Language filters for rudeness, swearing etc. may also be implemented in language understanding/utterance processor 202. … For example, in a pizza ordering dialog a user may provide an utterance about which pizza toppings he does not like or wish. If there is no provision for negative utterances, a dialog could go wrong, as a negative response may be convened to positive and the utterance 'I don't like pineapple' may result in pineapple on the pizza order. Negation analyzer 214 prevents this from happening.”; e.g., “pineapple on the pizza order” may read on “goal”. In addition, e.g., “Negation analyzer 214 prevents this from happening” may read on “the goal is not connected”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knowledge graph system of Yeh, Zhai, Lee with the goal disconnection based on negations of Periorellis. 
Doing so would lead to providing interaction between humans and conversational agents/bots that is natural, coherent and stateful.
(Periorellis, [par(s) 1] “Conversational agents/bots that provide verbal interactions with users to achieve a goal, such as providing a service or ordering a product, are becoming popular. As the use of these conversational agents/bots increases in everyday life, there will be a need for computer systems that provide interaction between humans and conversational agents/bots that is natural, coherent and stateful. Also, there will be a need for computer systems that provide this interaction between humans and conversational agents/bots in an exploratory and/or goal oriented manner”.)

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeh et al. (Using Transformations to Improve Semantic Matching) teaches know graph transformations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
11/9/2022
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129